      Case 2:19-cv-04849-GMS Document 21-1 Filed 08/23/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE DISTRICT OF ARIZONA

10
      CDK Global, LLC, a limited liability          No. 2:19-cv-04849-GMS
11    company, and The Reynolds and Reynolds
      Company, a corporation,
12
13                         Plaintiffs,

14             vs.                                  [PROPOSED] ORDER GRANTING
                                                    PLAINTIFS’ MOTION TO SEAL
15    Mark Brnovich, Attorney General of the
      State of Arizona, and John S. Halikowski,
16    Director of the Arizona Department of
      Transportation.
17
                           Defendants.
18
19
              Pursuant to Plaintiffs CDK Global, LLC’s and The Reynolds and Reynolds
20
     Company’s Motion to Seal (“Motion”) (Doc. __), and good cause appearing therefor,
21
              IT IS HEREBY ORDERED that Plaintiffs’ Motion is granted. The Clerk shall
22
     accept for filing under seal the documents lodged under seal as Docs. __ on the Court’s
23
     docket.
24
25
26
27
28


     QB\59165549.1
